FILED 

                                                                          OCT 16,2014 

                                                                  In the Office of the Clerk of Court 

                                                                WA State Court of Appeals, Division UJ 





               IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                                  DIVISION THREE 


STATE OF WASHINGTON,                            )
                                                )        No. 31659-9-111
                         Respondent,            )
                                                )
          v.                                    )
                                                )
TOMMY AUSTIN ASHLEY,                            )        UNPUBLISHED OPINION
                                                )
                         Appellant.             )

          KORSMO, J. -    Tommy Ashley appeals his most recent conviction for failing to

register as a sex offender, arguing that his return to his residence of record cannot violate

the statute. Since the statute required that he reregister upon being released from jail, we

affirm.

                                            FACTS

          In 2007, Mr. Ashley was convicted in Yakima County Superior Court of third degree

assault with sexual motivation. That conviction triggered his obligation to register as a sex

offender under RCW 9A.44.130. In 2009, he was twice convicted of failing to register and

sent to prison. After release from prison in 2011, he again was under the supervision of the

Department of Corrections for the 2007 conviction.
No. 3 1659-9-II1
State v. Ashley


       Mr. Ashley registered his residence as 2802 Beaudry Road #56A in Yakima on

November 16,2012. Twelve days later, Community Corrections Officer (CCO) Mungia

unsuccessfully attempted to contact Mr. Ashley at that address. The two men spoke the

following day on the telephone and Mungia advised Ashley that he had to report in person

and register. As a result of failing later to appear before CCO Mungia, an arrest warrant

issued in the third degree assault case. Mr. Ashley was incarcerated on that warrant in the

Kittitas County Jail from December 4 to December 19, 2012.

       Mr. Ashley did not reregister in Yakima County after his release from the Kittitas .

County Jail. Another warrant issued for his arrest and he eventually was stopped while

driving in the trailer park at the Beaudry Road address. He was charged in Yakima County

with failure to register as a sex offender. The charging document alleged the offense was

committed between December 19 and 30, 2012.

       The matter eventually proceeded to bench trial. The State argued that Mr. Ashley

had a duty to again register after his release from the Kittitas County Jail since he had

been incarcerated on the underlying sex offense. Mr. Ashley contended that he had no

duty to reregister since he remained at the same location. The trial court concluded that

Mr. Ashley did have a duty to reregister and convicted him of failure to register.

       The court imposed a standard term of 57 months' incarceration. Mr. Ashley then

timely appealed to this court.




                                             2

No. 31659-9-III
State v. Ashley


                                          ANALYSIS

       Mr. Ashley argues that he had no duty to reregister upon his release from jail and

the evidence is thus insufficient to support his conviction. We agree with the trial court

that the Washington Supreme Court has already rejected his construction of the statute.

       Upon conviction of various sexual and kidnapping offenses, a person must

register with the local sheriff after release from custody or moving to a new location.

RCW 9A.44.130(l)(a). With respect to the release from custody reporting requirement,

the statute provides in pertinent part:

       (3)(a) Offenders shall register with the county sheriff within the following
       deadlines:

       (i) OFFENDERS IN CUSTODY. (A) Sex offenders who ... on or after
       July 28,1991, are in custody, as a result of that offense, of the state
       department of corrections ... or a local jailor juvenile detention facility ...
       must register at the time of release from custody with an official designated
       by the agency that has jurisdiction over the offender. The agency shall
       within three days forward the registration information to the county sheriff
       for the county of the offender's anticipated residence. The offender must
       also register within three business days from the time of release with the
       county sheriff for the county of the person's residence, or if the person is
       not a resident of Washington, the county of the person's school, or place of
       employment or vocation. The agency that has jurisdiction over the offender
       shall provide notice to the offender of the duty to register.

(Emphasis added.)

       This court's objective in interpreting a statute is "to ascertain and carry out the

legislature's intent." State v. Gray, 174 Wn.2d 920, 926, 280 P.3d 1110 (2012). That

interpretation process "begins with a statute's plain meaning." Id. If the statute is

                                              3

No. 31659-9-111
State v. Ashley


unambiguous, "the court's inquiry is at an end." Jd at 927. A statute is ambiguous only

when it is subject to more than one reasonable interpretation. Jd.

       Mr. Ashley contends that the statute is ambiguous over whether he had a duty

to register again upon his release from the Kittitas County Jail. We disagree in light

of our Supreme Court's interpretation of this statute in State v. Watson, 160 W n.2d 1,

154 P.3d 909 (2007).1

       The operative facts in Watson are the same as in this case. There the defendant had

registered as a sex offender upon release from prison. Jd. at 4. Four months later, he was

found to have committed three violations of his community custody and sentenced to

serve an additional 60 days in jail. Jd. He was released from jail at that time and returned

to the residence address he had supplied the sheriff upon release from prison. Jd. at 4-5.

He did not reregister and subsequently was charged with failure to register as a sex

offender. Jd. at 5. After his argument that he had no duty to again register was rejected,

Mr. Watson was convicted and appealed. The Court of Appeals affirmed the conviction

and the Washington Supreme Court granted review. Jd.

      The court rejected the argument that the statute was unconstitutionally vague

because it was allegedly unclear about a duty to reregister. Jd. at 4, 12. The defendant




      1 Watson involved a prior version of the statute, then codified at
RCW 9A.44.130(4)(a)(i) (2002). That section was recodified by LAWS OF 2011, ch. 337,
§ 3. The language governing the duty to register was unchanged.


                                             4

No. 31659-9-111
State v. Ashley


specifically argued that the statute was " ambiguous about whether reregistration is required

when a sex offender was in custody due to violating conditions of his or her community

custody for the sex offense." Jd. at 8. Noting legislative intent and prior rulings on similar

issues, the court rejected the contention. Jd. at 8-11.

        Mr. Ashley attempts to distinguish Watson on the basis that it involved a vagueness

argument while he is raising an ambiguity argument. However, as noted above, Watson

involved a claim that the supposed vagueness of the statute arose from an ambiguity. Jd.

at 8. Mr. Ashley ' s case cannot be meaningfully distinguished from Watson on that basis.

        Mr. Ashley also argues that since he was living at the address on Beaudry Road 2

after his release from jail, he was still validly registered during the charging period. Those

facts, however, are the same as in Watson where the defendant returned to the same

address he had initially reported to the county sheriff. Jd. at 4-5. Although it may seem

unnecessary to reregister using the same address already on file, the purpose of the

registration statute is fulfilled when the authorities know where the offender currently is

located. Many people lose their residence when incarcerated. The legislature could

reasonably require the offender to confirm his address after release from custody rather

than require that law enforcement check to confirm whether the last address on file was

still accurate .


        There was an indication in the record that Mr. Ashley did not actually live at the
        2
Beaudry Road address. CP at 2. The trial , however, did not address that issue.

                                              5

No. 31659-9-II1
State v. Ashley


       On its face, the statute is not ambiguous. It requires an offender to register when

released from custody "as a result of' the sex offense. Here, Mr. Ashley was incarcerated

for violating the conditions of his community custody for the sex offense that also gave rise

to his duty to register. He falls within the clear language of the statute. The statute does

not limit its reach to the initial registration obligation or the initial release from custody,

but applies in each instance where the defendant is incarcerated and released for the sex

offense.

       As recognized by the trial court, Watson is indistinguishable. This court is bound

by the Washington Supreme Court's interpretation. State v. Gore, 101 Wn.2d 481,

486-87, 681 P.2d 227 (1984). Accordingly, the conviction for failure to register is

affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:



       Brown, A.C.1.           ­                                       rence-Ben'ey, J.




                                               6